Justice PATTERSON,
dissenting.
In this case, police officers responded to a 9-1-1 emergency call about a possible incident of domestic violence in which the potential victim was identified as the caller’s sister and the reported abuser was said to be armed. Police officers arriving at the scene were met outside of the residence by Kamilah Richardson, the woman who had been named by the caller. Ms. Richardson, insisting that there had been no domestic violence and that the sole occupant of her apartment was her young son, refused to permit the officers into the apartment and became agitated when they repeatedly sought permission to enter the home. Allowed into the apartment by the child, the officers quickly discovered that Ms. Richardson had misinformed them when she stated that her son was alone. Defendant Shareef Edmonds was in the apartment with the child.
The majority concludes that the officers were justified in entering the home and searching the defendant under the emergency aid exception to the warrant requirement under a streamlined test which conforms our prior holding in State v. Frankel, 179 N.J. 586, 598-600, 847 A.2d 561, cert. denied, 543 U.S. 876, 125 S.Ct. 108, 160 L.Ed.2d 128 (2004), to recent decisions of the United States Supreme Court, Michigan v. Fisher, 558 U.S. 45, 130 S.Ct. 546, 175 L.Ed.2d 410 (2009), and Brigham City v. Stuart, 547 U.S. 398, 126 S.Ct. 1943, 164 L.Ed.2d 650 (2006). Ante at 139-40, 47 A.3d at 750. However, the majority holds that the police officers were not justified by either the emergency aid doctrine or the communitycaretaking doctrine when they took an additional step: a limited search of the area immediately surrounding the chair on which the defendant was sitting. Affirming the findings of the trial court on a stipulated record, the majority concludes that the police officers’ search was not conducted to protect the community’s safety, but to *146find evidence. Ante at 139-41, 144-45, 47 A.3d at 749-51, 753. I respectfully disagree.
I.
The trial court’s findings were premised upon a stipulated record consisting of a single document, the police report prepared by Officer Marcus Rosario on January 16, 2008. The police report’s brief account of the critical events supports the objective reasonableness of the officers’ actions. The report initially notes that police dispatch was informed of an anonymous 9-1-1 call from “John Smith” reporting domestic abuse against his sister, possibly involving a firearm. Officers were dispatched to the address given by the anonymous caller. Officer Rosario, one of the responding officers, wrote:
Upon our arrival we were met at the downstairs door by the victim, Kamilah Richardson, who stated that there was no problem at the residence. [Ms. Richardson] refused to allow us past her in order to go upstairs and began to become noticeably agitated. She continuously stated that she did not want us in her apartment and that there was no problem. When I asked [Ms. Richardson] who was upstairs, she advised me that only her 11 year old son [] was home with her. When we advised her that we were going to check her residence for any other possible occupants she immediately began to walk up the stairs, stating that she was going to talk to her son before we entered. She was then advised that due to the nature of the call she would not be allowed to enter the residence prior to us. At this time I proceeded upstairs along with officers Singura and Reyes. Upon reaching the apartment door it was discovered that it had been locked. [Ms. Richardson] was again asked if anyone else was in the residence, to which she replied “no only my son.” [The child] was then advised to unlock the door, which after a short time, he did.
According to Officer Rosario, he and his fellow officers immediately discovered that Ms. Richardson’s repeated assurances that the child was alone in the apartment were false:
Upon entering the residence I observed [the child] standing in the living room and a television on in the room to my direct left. At this time I entered the room with my gun drawn and observed an individual, known to this officer as Shareef Edmonds. Shareef was sitting in a chair in front of the television with a mattress on the floor to his left. At this time Shareef was ordered to stand up, put his hands up, and eat the room. Shareef was then pat searched for weapons, which yielded negative results.
*147It was then that the officers made the decision to conduct the limited search at the center of this case:
Officers Reyes and Singura then stood by with Shareef as I searched the immediate area where he was seated. At this time I located a loaded black Taurus .38 cal revolver [identifying serial number] on the mattress under a pillow, which was located within arms reach of Shareef. I then secured the firearm and stepped into the living room where Shareef was now standing and asked who[se] gun it was, to which Shareef immediately replied “it’s mine.”
Officer Rosario then described the defendant’s arrest and Ms. Richardson’s statements suggesting that the firearm belonged to a former boyfriend, whom she accused of threatening her and her son. Officer Rosario’s account constitutes the entire record on which the trial court’s decision was based.
II.
I would find the circumscribed search conducted by Officer Rosario and the other police officers in this case to be justified under both the emergency aid doctrine and the community-care-taking doctrine. Both of those doctrines turn upon an evaluation of the purpose and scope of the officers’ decision to embark upon an immediate search rather than to delay the investigation pending the issuance of a warrant.
As the majority states, the emergency aid doctrine applies in the presence of an objectively reasonable basis for the officer to believe that there is an emergency that requires immediate assistance to protect life and prevent serious injury. Ante at 133-34, 47 A.3d at 746-47; Frankel, supra, 179 N.J. at 600, 847 A.2d 561. There must also be a reasonable nexus between the emergency and the area that is searched. Frankel, supra, 179 N.J. at 600, 847 A.2d 561. A search justified under the emergency aid doctrine must be constrained to the reasons and objectives that prompted the need for immediate action by the officers involved. Id. at 599, 847 A.2d 561.
Similarly, the community-caretaking doctrine turns on the foundation for the officers’ action; “the community caretaking responsibility must be a real one, and not a pretext to conduct an *148otherwise unlawful warrantless search.” State v. Bogan, 200 N.J. 61, 77, 975 A.2d 377 (2009). The reviewing court does not consider “whether the police could have done something different,” but determines “whether their actions, when reviewed as a whole, were objectively reasonable.” Id. at 81, 975 A.2d 377. If an officer acted in a manner that is objectively reasonable, in legitimate pursuit of a recognized community-caretaking objective — in Bogan, the protection of a child from a potential sexual predator— the eommunity-caretaking doctrine will justify the warrantless search. The doctrine recognizes that the community-protection and investigatory roles of police officers are often intertwined. Indeed, in Bogan, this Court declined to “handcuff police officers from fulfilling a clear community caretaking responsibility, particularly one that might prevent imminent harm to a child, merely because the officers are engaged in a concurrent criminal investigation.” Id. at 77, 975 A.2d 377.
III.
Thus, this Court’s jurisprudence regarding both of the doctrines at issue requires an evaluation of the objective reasonableness of the officers’ conduct. Here, the police conduct must be viewed in its context: a 9-1-1 call summoning the officers to investigate an alleged threat of domestic violence involving an armed abuser, a woman and a child.
Our Legislature has recognized that domestic disputes present unique law enforcement challenges. In enacting the Prevention of Domestic Violence Act, N.J.S.A. 2C:25-17 to -35, the Legislature found “that there are thousands of persons in this State who are regularly beaten, tortured and in some cases even killed by their spouses or cohabitants.” N.J.S.A. 2C:25-18. Recognizing that “previous societal attitudes concerning domestic violence have affected the response of our law enforcement and judicial systems,” the Legislature directed a strong and comprehensive law enforcement response to domestic violence:
*149It is the intent of the Legislature to stress that the primary duty of a law enforcement officer when responding to a domestic violence call is to enforce the laws allegedly violated and to protect the victim____It is further intended that the official response to domestic violence shall communicate the attitude that violent behavior will not be excused or tolerated, and shall make clear the fact that the ... [A]ct will be enforced without regard to the fact that the violence grows out of a domestic situation.
L/6id.]
The Legislature expressed its intent “to assure the victims of domestic violence the maximum protection from abuse the law can provide.” Ibid.; see also Cesare v. Cesare, 154 N.J. 394, 398-99, 713 A.2d 390 (1998) (noting Legislature’s objective that law enforcement and judicial system “ ‘generate a prompt response in an emergency situation’ ” (quoting N.J.S.A. 2C:25-18)).
The Legislature has thus given our law enforcement community a clear mandate: to vigorously combat domestic violence and protect its victims from harm. That mandate places police officers in situations that are dangerous to both the victims of domestic violence and the officers themselves. Courts have “recognized the combustible nature of domestic disputes.” Tierney v. Davidson, 133 F.3d 189, 197 (2d Cir.1998); see also United States v. Martinez, 406 F.3d 1160, 1164 (9th Cir.2005) (noting that “more officers are killed or injured on domestic violence calls than on any other type of call” (quotation omitted)).
The mission assigned by the Legislature to our State’s police officers necessitates nuanced decisions on how best to protect victims of domestic violence, who may deny or conceal abuse. As the United States Court of Appeals for the First Circuit stated,
[o]n the spot reasonable judgments by officers about risks and dangers are protected. Deference to those judgments may be particularly warranted in domestic disputes. In those disputes, violence may be lurking and explode with little warning. Domestic violence victims may be intimidated or suffer from a dependence inherent in the abusive relationship. The signs of danger may be masked.
[Fletcher v. Town of Clinton, 196 F.3d 41, 50 (1st Cir.1999).]
Likewise, in Wildoner v. Borough of Ramsey, this Court recognized that law enforcement’s task in combating domestic violence *150is confounded by the unwillingness of many victims to report abuse:
It is well documented that, for a number of reasons, victims of domestic violence often do not report their abuse to law enforcement officers. Many victims deny the abuse when questioned. According to estimates from National Crime Victimization Survey data, only fifly-six percent of battering incidents are reported to police. Other research suggests that the reporting rate is even lower, and that as few as seven to fourteen percent of battering incidents are reported. Accounts of concerned citizens — often neighbors — who have seen or heard domestic violence nearby, and who report it to the police, are therefore a crucial tool in combating domestic violence.
[162 N.J. 375, 392-93, 744 A.2d 1146 (2000) (citations omitted).]
Police officers, who may be reliant upon 9-1-1 emergency calls for information about abuse, must make instantaneous decisions about whether or not to enter and search the homes of victims. See United States v. Black, 482 F.3d 1035, 1040 (9th Cir.) (“This is a case where the police would be harshly criticized had they not investigated and [the victim] was in fact in the apartment. Erring on the side of caution is exactly what we expect of conscientious police officers.”), cert. denied, 552 U.S. 1023, 128 S.Ct. 612, 169 L.Ed.2d 395 (2007); United States v. Lawrence, 236 F.Supp.2d 953, 964 (D.Neb.2002) (“Police must often make balanced choices, but domestic violence situations require police to make particularly delicate and difficult judgments quickly.”). In short, an officer investigating a report of domestic violence faces a daunting challenge: protecting the victim, as our Legislature requires, without igniting a potentially lethal confrontation with an alleged abuser. It was in just such a setting that this ease arose.
IV.
In my view, the officers whose conduct is at issue in this ease acted in an objectively reasonable manner to protect a woman and child from reported abuse, and to forestall what could have been a violent encounter. I consider the limited search conducted in this case to easily meet the standard for the emergency aid exception set forth by the majority, ante at 132-34, 47 A.3d at 746-47, and to *151be well within the parameters set in Bogan, supra, 200 N.J. at 77, 975 A.2d 377, for a search of a residence based upon the eommunity-earetaking exception to the warrant requirement.
The officers acted in response to a 9-1-1 call made by an individual who was obviously familiar with the potential victim and her residence. He stated that the alleged victim was his sister, and gave an exact address for her apartment that turned out to be correct. Most importantly, the caller specifically reported on a threat of domestic violence involving a firearm.
Anonymous 9-1-1 calls, from individuals who may be motivated by fear or other considerations not to identify themselves, are an important source of information for police officers, who routinely act on such calls to protect the public without awaiting corroboration. Indeed, as this Court has noted, “a call placed and processed via the 9-1-1 system carries enhanced reliability not found in other contexts” because of the criminal penalties for making a false 9-1-1 call. State v. Golotta, 178 N.J. 205, 218, 837 A.2d 359 (2003); see also United States v. Wooden, 551 F.3d 647, 649-50 (7th Cir.2008) (distinguishing Florida v. J.L., 529 U.S. 266, 120 S. Ct. 1375, 146 L.Ed.2d 254 (2000), from anonymous 9-1-1 calls relating to ongoing emergencies, and noting that 9-1-1 system “designed to provide an emergency response to telephonic tips could not operate if the police had to verify the identity of all callers and test their claim to have seen crimes in progress”).1 Here, the responding officers received a 9-1-1 report that was substantially verified when they arrived at the scene. They had *152an objective basis to conclude that immediate action was necessary to protect the victim from violence.
Upon arriving at the residence identified by the 9-1-1 caller, the officers immediately encountered Ms. Richardson. Her behavior gave the officers no reason to dismiss the specter of domestic violence. “Noticeably agitated” when the police officers indicated that they intended to enter her apartment, Ms. Richardson made two representations to them. First, she told them twice that no one was in her apartment except her son. Second, she told the officers that there was “no problem.” The officers were in the apartment for only seconds when they realized that the first of these two statements — that the child was alone — was false. They therefore had a reasonable basis to discount her assurances that there was no threat of domestic violence. Ms. Richardson’s behavior and statements would heighten a reasonable police officer’s concern that he or she confronted a situation that was potentially dangerous to victims and officers alike. As the Court noted in Wildoner, supra, 162 N.J. at 392-93, 744 A.2d 1146, domestic violence victims frequently lie, thereby protecting their abusers. Had the police paused and retreated in the presence of a potential abuser, the danger to Ms. Richardson and her son could have intensified. The police officers’ concerns about potential domestic violence could not be assuaged by Ms. Richardson’s assurances that there was “no problem” in her home.
It is also significant that officers discovered, moments after their arrival, that there were not one but two potential victims in this case, as Ms. Richardson’s young son was in her apartment. In Bogan, this Court found the presence of a child in the company of an alleged sexual abuser to be an important factor in its holding that the community-caretaking doctrine justified entry into a home. Bogan, supra, 200 N.J. at 78-79, 975 A.2d 377. Here, the presence of a child, in an apartment that was the subject of a 9-1-1 call alleging domestic abuse by an armed assailant, was no less a cause for reasonable police concern.
What followed was not a comprehensive search of Ms. Richardson’s residence, but constrained actions by the police officers.2 *153After frisking defendant and finding no weapon, the officers searched the “immediate area” around the chair upon which he had been sitting, locating the loaded firearm under a pillow on the mattress next to that chair, where it had been within his easy reach. After defendant confirmed that the gun was his — a fact that was disputed by Ms. Richardson, who suggested that it belonged to a former boyfriend — the officers terminated their search, and proceeded no further into the residence. Their actions, in my view, constituted a measured response to a potentially perilous situation.
The majority sets forth a standard for the emergency aid exception to the warrant requirement that departs from the three-part test of Frankel in conformance with recent federal jurisprudence. Ante at 130-36, 47 A.3d at 744-48 (citing Fisher, supra, 558 U.S. —, 130 S.Ct. 546, 175 L.Ed.2d 410; Brigham City, supra, 547 U.S. 398, 126 S.Ct. 1943, 164 L.Ed.2d 650). Under that simplified standard, the Court eliminates the second factor of Frankel, the officer’s “ ‘primary motivation for entry into the home must be to render assistance, not to find and seize evidence.’ ” Id. at 131, 47 A.3d at 745 (quoting Frankel, supra, 179 N.J. at 600, 847 A.2d 561). Instead, the majority establishes a test whereby the State “must prove only that (1) the officers had ‘an objectively reasonable basis to believe that an emergency requires that he provide immediate assistance to protect or preserve life, or to prevent serious injury’ and (2) there was a ‘reasonable nexus between the emergency and the area or places *154to be searched.”' Id. at 131, 47 A.3d at 745 (quoting Frankel, supra, 179 N.J. at 600, 847 A.2d 561). That test, in my view, is easily met here.
There was an objectively reasonable basis for the officers to believe that there was an emergency: the domestic abuse of a woman by an armed individual, reported by the 9-1-1 caller. There was a reasonable nexus between the emergency and the area that was searched: defendant was sitting within reach of that area when the officers entered the apartment. And as required by the emergency aid doctrine, id. at 133-34, 47 A.3d at 746-47, the search was constrained to the objectives that prompted the need for immediate action: the protection of a woman and child who were exposed to domestic abuse, according to the 9-1-1 caller.
This ease also meets the standard set forth in Bogan for the community-caretaking doctrine. The officers’ community-caretaking responsibility — the protection of domestic abuse victims in accordance with the Legislature’s mandate — was “a real one,” not a pretext for a warrantless search. See Bogan, supra, 200 N.J. at 77, 975 A.2d 377. The officers acted in a manner that was objectively reasonable.
The majority is, of course, correct in noting that the State bears the burden of justifying a warrantless search under the emergency aid and community-caretaking exceptions to the warrant requirement, and that any proposed expansion of those exceptions should be approached with caution. Ante at 128-29, 47 A.3d at 743; Bogan, supra, 200 N.J. at 72-73, 975 A.2d 377. I do not believe that an application of either doctrine to justify the search in this case would represent a change in our existing jurisprudence, which evaluates the conduct of police officers in accordance with a standard of objective reasonableness. Given the Legislature’s directive that police officers respond proactively to reports of domestic violence, the recognized propensity of many victims of these crimes to lie, effectively protecting their abusers, and the circumstances encountered by the officers in this case, the officers’ conduct was responsible and restrained.
*155Y.
Our police officers are expected to make split-second decisions, in dangerous settings, that simultaneously preserve our citizens’ constitutional rights and protect the public from harm. In this case, the officers responded in an objectively reasonable manner to a report of domestic violence involving a firearm against a woman and a child. In my view, the officers’ conduct more than satisfies the requirements of the emergency aid and communitycaretaking exceptions to the warrant requirement.
Accordingly, I would reverse the determination of the Appellate Division. I respectfully dissent.
For affirmance — Chief Justice RABNER, and Justices LaVECCHIA, ALBIN, HOENS, and Judge WEFING (temporarily assigned) — 5.
For reversal — Justice PATTERSON — 1.

 I respectfully disagree with the majority's dismissal of the 9-1-1 caller in this case as an individual "whose identity was questionable and whose information was never corroborated." Ante at 136, 47 A.3d at 748. While the caller may not have provided his real name — only identifying himself as the victim’s brother, "John Smith" — even an anonymous 9-1-1 call is not inherently unreliable as a foundation for police action. See Golotta, supra, 178 N.J, at 219, 837 A.2d 359. It is unclear what, if any, “corroboration” could have occurred in the emergent circumstances of this case.


 The majority likens the limited search at issue here to the "full-blown search of the house" that was recently held not to be justified by the communitycaretaking doctrine in State v. Kaltner, 420 N.J.Super. 524, 544, 22 A.3d 77 (App.Div.2011), aff'd o.b., 210 N.J. 114, 41 A.3d 736 (2012). The two cases could not be more distinct. In Kaltner, the officers fanned out throughout the house, searching every room, after a noise complaint that involved no danger to the residents or the public. Id. at 529-32, 22 A.3d 77. Here, the officers responded to a report of potential domestic violence involving a firearm with a search of a narrow radius around the chair upon which defendant had been sitting.